UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 2 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-5153 Marathon Oil Corporation (Exact name of registrant as specified in its charter) Delaware 25-0996816 State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5555 San Felipe Road, Houston, TX77056-2723 (Address of principal executive offices) (713) 629-6600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes Ö No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes Ö No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Ö Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No Ö There were 707,726,372 shares of Marathon Oil Corporation common stock outstanding as of July 31, 2009. Explanatory Note The purpose of this Amendment No.2 to our Quarterly Report on Form 10-Q for the period ended June30, 2009, as filed on August6, 2009, as amended by Form 10-Q/A filed on August 6, 2009, is to furnish Exhibit 101 as required by Rule 405 of Regulation S-T.Exhibit 101 to this report provides the following items from our Form 10-Q formatted in Extensible Business Reporting Language (XBRL): (i)the unaudited Consolidated Balance Sheets, (ii)the unaudited Consolidated Statements of Income, (iii)the unaudited Consolidated Statements of Cash Flows, and (iv)the notes to the unaudited consolidated financial statements, tagged as blocks of text. Users of this data are advised that pursuant to Rule 406T of Regulation S-T these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, are deemed not filed for purposes of section 18 of the Securities and Exchange Act of 1934, and otherwise are not subject to liability under those sections. No other changes have been made to the Form 10-Q other than those described above. This Amendment No.2 does not reflect subsequent events occurring after the original filing date of the Forms 10-Q or 10-Q/A or modify or update in any way disclosures made in the Forms 10-Q or 10-Q/A. Item 6.Exhibits 12.1* Computation of Ratio of Earnings to Fixed Charges 31.1* Certification of President and Chief Executive Officer pursuant to Rule 13(a)-14 and 15(d)-14 under the Securities Exchange Act of 1934 31.2* Certification of Executive Vice President and Chief Financial Officer pursuant to Rule 13(a)-14 and 15(d)-14 under the Securities Exchange Act of 1934 32.1* Certification of President and Chief Executive Officer pursuant to 18 U.S.C. Section 1350 32.2* Certification of Executive Vice President and Chief Financial Officer pursuant to 18 U.S.C. Section 1350 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation Linkbase 101.PRE** XBRL Taxonomy Extension Presentation Linkbase 101.DEF** XBRL Taxonomy Extension Definition Linkbase 101.LAB** XBRL Taxonomy Extension Label Linkbase * Previously filed on August 6, 2009. ** Furnished herewith. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. August 28, 2009 MARATHON OIL CORPORATION By: /s/ Michael K. Stewart Michael K. Stewart Vice President, Accounting and Controller 2
